Citation Nr: 1207980	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-00 095A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 13, 2009, excluding the periods of January 8, 2007 through February 28, 2007, and February 6, 2008 through March 31, 2008, when temporary 100 percent evaluations were assigned.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that assigned a temporary total (100 percent) hospitalization rating from January 8, 2007 through February 28, 2007, reassigned a 50 percent rating for the Veteran's service-connected paranoid schizophrenia, effective from March 1, 2007, and denied entitlement to a TDIU rating.  An August 2008 rating decision awarded the Veteran another temporary total hospitalization rating, effective February 6, 2008 through March 31, 2008.  In March 2010, the Veteran was awarded a 100 percent rating for his paranoid schizophrenia, effective from February 13, 2009.  Accordingly, the Veteran's claim for a TDIU rating has been recharacterized to reflect that he seeks a TDIU rating prior to February 13, 2009 (excluding those periods when he was rated totally disabled).  In October 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

As an initial matter, the Board notes also that a May 2010 rating decision denied the Veteran service connection for posttraumatic stress disorder (PTSD).  He initiated an appeal of this decision; however, he did not perfect an appeal in the matter after the September 2011 statement of the case (SOC) was issued.  Consequently, this matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Prior to February 13, 2009, the Veteran's only service-connected disability was paranoid schizophrenia.  As it was rated 50 percent disabling (excluding the periods for which he was rated totally disabled for periods of hospitalization), it did not meet the schedular requirements for TDIU.  Nevertheless, the Veteran alleges that prior to February 13, 2009, he was indeed unemployable due to his paranoid schizophrenia.  

In various statements submitted in support of his claim for TDIU, the Veteran asserts that he has been unable to work, and in fact has not worked, since 1989.  In his January 2008 VA Form 9, substantive appeal, he specifically cited his hallucinations (which he attributes to his paranoid schizophrenia) as being an impediment to his ability to work.  At the October 2011 Travel Board hearing, he testified that apart from occasionally trying to earn money by cutting hair, cleaning carpets, and washing cars, he was not substantially and gainfully employed prior to February 13, 2009.  He explained that although he has tried to seek employment, his psychiatric disability, multiple hospitalizations for such disability, and criminal history prevent him from being hired.

On January 2007 VA psychiatric examination, the Veteran reported that after his separation from service (in 1975), he worked temporary jobs until 1989.  Since then, he has not worked due to his inability to handle stress and his difficulties with memory, concentration, getting along with others, being fired from jobs, and finding another job.  VA treatment records also show that in February 2008, he reported that he last worked as a janitor in the 1980s and was not able to work currently because he did not "have any coping skills and . . . always [got] in conflicts with people that [he] work[ed] for because they [would] try to tell [him] what to do."  

This evidence raises a question as to whether the Veteran's claim for TDIU should be referred for extraschedular evaluation.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.  

While the record suggests referral might be appropriate, additional development is necessary to determine whether this is so.  Notably, the record reflects that on January 2007 VA examination, despite the Veteran's report that he was unemployable, the examiner opined that "from a purely cognitive standpoint, there [did] not appear to be impediments to [the Veteran's] working in the type of position he has held in the past."  Also, on January 2010 VA psychiatric examination, the examiner opined that the Veteran had not lost any time from work over the past 12 months due to his psychiatric disability, even though he indicated that he could not work because of his mental condition.  The examiner did not provide an explanation for this statement.  Finally, the Board notes that the Veteran has several nonservice-connected/not compensable disabilities (including diabetes mellitus, hypertension, hepatitis C, hemorrhoids, polysubstance and alcohol abuse, and a personality disorder) that may impact on his ability to pursue gainful employment.  See also August 2008 rating decision (granting entitlement to nonservice-connected pension because the Veteran last worked in 1989 and was found to be disabled due to his paranoid schizophrenia, diabetes mellitus, hypertension, hepatitis C, and hemorrhoids).  As such evidence suggests that the Veteran's overall condition, and not just his compensable disability, impairs his ability to work, an examination to ascertain the causes(s) of his work impairment is necessary prior to any referral for extraschedular consideration.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (noting that the central inquiry in TDIU claims is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability") (emphasis added).  [The Board recognizes that the focus in this matter is on the Veteran's psychiatric impairment prior to February 13, 2009, and that contemporaneous findings may not be a critical factor.  The examination sought below is being requested to afford the consulting provider the opportunity to supplement the record (address any deficiencies therein) by interview of the Veteran.] 

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by a psychiatrist/psychologist to assess the impact his (then) single compensable disability, paranoid schizophrenia, had on his ability to obtain and maintain employment (disregarding the effects of any disabilities that are not compensable/service-connected) prior to February 13, 2009.  The examiner should review the claims file in its entirety (including this remand), review the prior VA examinations/opinions of record, and interview the Veteran, and provide an advisory opinion indicating what functions/types of employment would have (prior to February 13, 2009) been inconsistent with/precluded by the Veteran's service connected psychiatric disability, and what types of employment would have remained feasible despite such disability.  The examiner should explain the rationale for all opinions in detail, to specifically include comment on the opinions that are already of record, expressing agreement or disagreement, and explaining the rationale for the agreement or disagreement.

2. 	The RO should then arrange for any further development indicated, and re-adjudicate the claim for TDIU prior to February 13, 2009.  If the medical advisory opinion received pursuant to the request above suggests that prior to February 13, 2009, the Veteran's paranoid schizophrenia, alone, may have been of sufficient severity to render him unemployable, the RO should refer the matter to the Director of Compensation and Pension for a determination as to whether he is entitled to TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

